 Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 1 of 12



                                            Pages 1 - 11

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Haywood S. Gilliam, Jr., Judge

                                   )
                                   )
In Re Koninklijke Philips          )
Patent Litigation                  )            NO. CV 18-01885-HSG
                                   )
                                   )

                              Oakland, California
                              Thursday, August 1, 2019

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiffs:
                           HOLLAND LAW LLP
                           220 Montgomery Street
                           Suite 800
                           San Francisco, CA 94104
                     BY:   CHRIS HOLLAND, ESQUIRE

                           VENABLE LLP
                           1290 Avenue of the Americas
                           20th Floor
                           New York, NY 10104
                     BY:   MICHAEL P. SANDONATO, ESQUIRE

                           VENABLE LLP
                           1270 Avenue of the Americas
                           24th Floor
                           New York, NY 10020
                     BY:   CHRISTOPHER M. GERSON, ESQUIRE

For Defendant Microsoft Corporation:
                        PERKINS COIE LLP
                        2901 North Central Avenue
                        Suite 2000
                        Phoenix, AZ 85012
                   BY: CHAD S. CAMPBELL, ESQUIRE

Reported By:         Pamela Batalo-Hebel, CSR No. 3593, RMR, FCRR
                     Official Reporter
 Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 2 of 12



APPEARANCES CONTINUED:

For Defendant ASUS Computer International:
                        WARREN LEX LLP
                        2261 Market Street
                        Suite 606
                        San Francisco, CA 94114
                   BY: MATTHEW WARREN, ESQUIRE

Also Present:              MARK TAYLOR
                           PAUL IM
      Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 3 of 12        3



1    Thursday - August 1, 2019                                   2:09 p.m.

2                           P R O C E E D I N G S

3                                  ---000---

4             THE CLERK:    We're calling CV 18-1885, In Re

5    Koninklijke Philips Patent Litigation.

6         Please step forward and state your appearances for the

7    record, please.

8             MR. HOLLAND:     Good afternoon, Your Honor.      Chris

9    Holland, local counsel for Philips.       Here with me today are two

10   members of our lead counsel team from New York, Venable

11   Fitzpatrick, Mike Sandonato and Chris Gerson.        We also have a

12   client representative, Mr. Paul Im, here with us today.

13            THE COURT:    Good afternoon, Mr. Holland.

14            MR. CAMPBELL:     Good afternoon, Your Honor.      Appearing

15   for Microsoft, my name is Chad Campbell from the firm of

16   Perkins Coie.    I'm joined here today by Microsoft's associate

17   general counsel, Mark Taylor.

18            THE COURT:    Good afternoon, Mr. Campbell.

19            MR. WARREN:    Good afternoon, Your Honor.       Matthew

20   Warren of Warren Lex LLP appearing for the ASUS defendants.

21            THE COURT:    Good afternoon, Mr. Warren.

22        We are here for a hearing on the motion to stay filed by

23   Microsoft, and I've reviewed the papers.

24        Whoever will be speaking should just come to the podium

25   for each side.
      Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 4 of 12     4



1         I have a couple impressions.       One is that there is a

2    potentially interesting underlying issue regarding the scope of

3    collateral estoppel, given the invalidation, at least in the

4    PTO, of one patent that was initially asserted in this case.

5         I reviewed the cases.     Really it does seem to me the

6    question comes down to whether the combination of the XY case

7    and the -- what was it -- Ohio Willow Wood cases would lead to

8    a finding of collateral estoppel here.       And reviewing the

9    district court opinions of the courts that have considered that

10   question, I tended to find them persuasive.

11        But that all seems like a second-level question, and the

12   immediate question is why shouldn't I simply stay this patent

13   that everyone agrees is identical, for relevant purposes, to

14   the one that was invalidated in the PTO, see what happens with

15   it, with that appeal, and then proceed from there?         It seems to

16   me that that's just an obviously-sensible way to proceed, and

17   it's hard for me to understand why I would invest my resources

18   and the parties would invest their resources when, in the end,

19   there may be a collateral estoppel finding.

20        And for purposes of the stay motion, I don't need to

21   decide the underlying question, but it seems to me that there

22   is at least a substantial possibility that that would be the

23   outcome of an affirmance in the Federal Circuit.

24        I suppose that's for Mr. Sandonato.

25            MR. SANDONATO:     Thank you, Your Honor.
      Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 5 of 12         5



1         Our primary reason is that we don't think that there is

2    collateral estoppel here.     We recognize that two district

3    courts have faced the issue with similar facts and have come

4    out and found collateral estoppel, but we, with all due

5    respect, think those courts got it wrong.

6         We think that the XY case got the right decision.             The

7    Federal Circuit was certainly correct that the PTAB's ruling in

8    the XY case was binding on the district court, but it was not

9    binding because of collateral estoppel, even though we

10   appreciate that the Federal Circuit used that language.            It was

11   binding because, as the earlier Federal Circuit case Fresenius

12   tells us, when the PTO invalidates a patent, it extinguishes --

13   after appeals are exhausted, it extinguishes the underlying

14   patent right.   That's different than collateral estoppel.

15            THE COURT:    But just again getting back to the motion

16   that I have before me, I don't know that I need to prejudge the

17   eventual collateral estoppel motion that may be made if the

18   Federal Circuit affirms the PTO's decision.        Obviously if

19   that's reversed, then we don't have a collateral estoppel issue

20   to deal with.

21        But why does it not make sense to wait for what is an

22   obviously relevant data point from the Federal Circuit before

23   plowing forward with litigation on this patent?

24            MR. SANDONATO:     A couple of reasons, Your Honor.

25        First of all, the '064 patent is ready to go.         The fact
      Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 6 of 12         6



1    discovery is closed.    Expert discovery will be closed tomorrow.

2    In fact, the last technical deposition on the '064 patent will

3    take place tomorrow.

4         We've invested a lot of time.       We have a trial date.     The

5    trial will start in February of 2020; February 24th, I believe,

6    2020.    We will be trying other patents.

7         Microsoft has always wanted a single trial on all the

8    patents that we're bringing to trial, so we think that at this

9    point, we should go forward on all patents so we don't have to

10   be back in court on a second -- on a second patent or second

11   set of patents after the appeals run their course.

12              THE COURT:   How does that account for the Court's

13   time?    I understand that you're a litigator, you love

14   litigating, but why should I spend whatever marginal amount of

15   additional time it would take to resolve that patent at this

16   point?

17              MR. SANDONATO:   Very fair question, Your Honor.

18        Because it will save you a trial.       Because this way we

19   will be able to deal with the '064 patent in the same trial

20   that we're dealing with the other patents.        We'll have a jury

21   verdict on that patent.

22        We don't think there is going to be collateral estoppel

23   with respect to the '064 patent, irrespective of what the

24   Federal Circuit does in the PTAB appeal.

25              THE COURT:   But if I find that there is collateral
      Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 7 of 12       7



1    estoppel, you'll have an issue to take to the Federal Circuit

2    and I'll have a patent that's carved out of this case; correct?

3             MR. SANDONATO:     You would have -- correct, but with

4    all due respect, if this Court does find there is collateral

5    estoppel, we will appeal that issue at some point.         That will

6    be an issue that we will appeal.

7             THE COURT:    Of course.

8             MR. SANDONATO:     If the Federal Circuit goes our way on

9    that, then we would be back in your court for another trial.

10        By proceeding right now and rolling the '064 patent into

11   what I will call the main trial that's going to take place

12   against Microsoft February 24th, we won't be back in this Court

13   with another trial.    We will have dealt with that patent in the

14   same trial that we deal with all the other patents.

15        We think that that will conserve the Court's resources, so

16   we think there will be less litigation, not more, if we proceed

17   in this fashion.

18            THE COURT:    All right.

19        Mr. Campbell.

20            MR. CAMPBELL:     First off, let me address the process

21   and procedural point.

22        We do think that there is inevitably going to be a savings

23   if the Court stays the '064 case.       There are five patents that

24   are in the case at this point.      Each of them are different.

25   They cover different technologies.       If you set aside the '064,
      Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 8 of 12     8



1    you've reduced the expenditure of resources by the parties and

2    the Court by at least 20 percent.       So we think there is --

3    there is a savings component to the proposal that we've made.

4         The other thing that I would note is that statistically

5    speaking, now that we have the PTAB's input on the validity of

6    the '064, we can predict with more confidence what the outcome

7    is going to be, overwhelmingly.      Cases that go before the

8    Federal Circuit are affirmed; not all cases, but the vast bulk

9    of them are.

10        And so if we're looking at what to do to save resources,

11   the obvious point and direction that we ought to heading is the

12   one that the Court has already outlined.

13        I want to just briefly address the argument that seems to

14   be at the center of the opposition, this idea that there is

15   tension between the Fresenius case at the Federal Circuit and

16   the XY case at the Federal Circuit.       That's actually not

17   correct.

18        In the Fresenius case, when the issue got up to the

19   Federal Circuit the second time, the PTAB had already finished

20   its process and the appeal had run.       All the appeals had been

21   exhausted and the claims had been canceled.

22        So what happened in the Fresenius case was the dissent

23   opinion argued that if you just apply collateral estoppel, we

24   ought to -- we ought to honor a previous district court

25   decision and not worry about what happened at the PTAB.
      Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 9 of 12   9



1         The majority said that wasn't right for two reasons.

2               THE COURT:   Well, similar to the point made with

3    Mr. Sandonato, obviously if I get to the point of having to

4    decide the collateral estoppel issue, it's an interesting

5    issue, and I'll have to drill down, but it seems to me here,

6    all you're really saying is, "Judge, if you conclude that there

7    is at least a prospect that if the Federal Circuit affirms" --

8    that I would then go the extra step and say that that leads to

9    collateral estoppel as to the '064 patent -- "then it's worth

10   waiting and seeing what the Federal Circuit does."

11              MR. CAMPBELL:   We are certainly saying that, but if --

12   if the Court were to decide not to do it, we would be -- we

13   would be inviting, before this case is over, that the

14   collateral estoppel decision be decided on the merits.

15        So we do think the right way to go is to -- is to set it

16   aside, wait, see what happens at the Federal Circuit.

17   Procedurally and from a prejudice point of view, there is not

18   going to be any difference if you do that, but if -- if we end

19   up having to press the collateral estoppel issue, we think the

20   right outcome under XY is that there is collateral estoppel and

21   that that estoppel applies today.

22        In the XY case, the -- there was no cancellation that was

23   in play.    The Federal Circuit sua sponte raised the issue of

24   collateral estoppel in order to set aside those patents and not

25   deal with them.    There wasn't an opportunity to argue that the
     Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 10 of 12    10



1    cancellation by the PTAB, which is what happened in the

2    Fresenius case, would have controlled the outcome.         Collateral

3    estoppel was the only tool in the toolkit.       The Federal Circuit

4    took it out, used it, and decided not to address the merits of

5    those patents.

6               THE COURT:   All right.   But then so your order of

7    operations as to what would happen if a patent is invalidated

8    in the PTAB and then the Federal Circuit eventually reverses is

9    that we'd then have to resurrect the case, go back, and try it

10   from scratch.

11              MR. CAMPBELL:    We wouldn't be trying it from scratch.

12   We'd be picking up where we left off, with discovery having

13   been closed already.    So there really is no loss of work or

14   effort if the stay goes into place now.

15              THE COURT:   All right.

16          From your perspective, Mr. Sandonato, what is the

17   prejudice that you would assert?

18              MR. SANDONATO:    Well, a couple of pieces, Your Honor.

19          Number one, as Your Honor knows, we have subsequent trials

20   coming up against additional defendants, against HTC and

21   against ASUS.    Neither of those parties have asked for a stay

22   with respect to the '064 patent.      So when we take our cases to

23   trial against them, they will include the '064 patent, at least

24   based on what we have now, based on the record that we have

25   now.
     Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 11 of 12     11



1        That will give Microsoft an opportunity to watch those

2    trials, to see what happens to the '064 patent, and to tailor

3    its trial strategies accordingly.      That will prejudice Philips

4    greatly and unfairly.

5             THE COURT:    Why is that prejudice?      That's just the

6    happenstance of who goes first.      I don't understand how that's

7    prejudice.

8        I've said that there are going to be multiple trials here.

9    Someone has got to go first.     That means that people get to see

10   what happens in the first trial.      That just doesn't strike me

11   as cognizable prejudice.

12            MR. SANDONATO:    I understand the comment, but this way

13   Microsoft is both going first and last at the same time and in

14   a manner that is, in our view, very likely going to get us back

15   to a second trial against Microsoft, so that we'll be back in

16   this Court for this second trial.      We think that that gives

17   them an unfair tactical advantage; that they see all the

18   arguments that we present, see the way we present, and see the

19   way the jury reacts to the '064 patent.

20            THE COURT:    I should hope that everyone will learn

21   from a trial in a way that advances the ball and moves the case

22   towards resolution.

23       Okay.    I'm prepared to take it under submission, and I'll

24   issue a ruling as soon as I can.

25                (Proceedings adjourned at 2:22 p.m.)
     Case 4:18-cv-01885-HSG Document 924 Filed 11/06/19 Page 12 of 12



1

2

3                          CERTIFICATE OF REPORTER

4             I certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6

7    DATE:    Tuesday, November 5, 2019

8

9
     ____________________________________________
10   Pamela Batalo Hebel, CSR No. 3593, RMR, FCRR
     U.S. Court Reporter
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
